DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaltman (US 7,870,995).
Regarding claim 1, Kaltman teaches food-containing tray comprising: a first material layer (col 8 lines 1-11) including a central section 10 (Fig. 1) and a number of foldable sections connected to the central section; and a second material layer applied over the first material laver to enable the second material layer to form leak-proof corners when the foldable sections are folded relative to the central section (col 8 lines 30-48).
Regarding claim 2, Kaltman teaches adjacent foldable sections are engageable with one another (Figs. 5-6).
Regarding claim 3, Kaltman teaches a first foldable section includes at least one locking flap 34 (Fig. 6) thereon, the at least one locking flap engageable with at least one second foldable section 47 (Fig. 7).
Regarding claim 5, Kaltman teaches the second foldable section includes at least one slot 50 (Fig. 6) that is engageable with the at least one locking tab 34 (Fig. 7).
Regarding claim 8, Kaltman teaches the second material layer is formed of a recyclable material (col 8 lines 42-47).
Regarding claim 10, Kaltman teaches the second material layer is formed of a cellulose material (col 8 lines 42-47).

Claims 1-2, 7-8, 10-11, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stegner (US 2,837,261).
Regarding claim 1, Stegner teaches food-containing tray comprising: a first material layer (Fig. 1) including a central section 11 and a number of foldable sections connected to the central section; and a second material layer 84/96 applied over the first material layer (Fig. 2) to enable the second material layer to form leak-proof corners when the foldable sections are folded relative to the central section (impermeable; col 3 line 74-col 4 line 2).
Regarding claim 2, Stegner teaches adjacent foldable sections are engageable with one another (Figs. 6-7).
Regarding claim 7, Stegner illustrates the foldable sections form leak-proof corners having only two thicknesses of the first material layer (Figs. 4-6).
Regarding claim 8, Stegner teaches the second material layer is formed of cellulose acetate (col 3 line 74-col 4 line 2), which is a recyclable material.
Regarding claim 10, Stegner teaches the second material layer is formed of a cellulose material (col 3 line 74-col 4 line 2).
Regarding claim 11, Stegner teaches the second material layer is secured to the first material layer using an adhesive a (Fig. 1; col 3 line 74-col 4 line 2).
Regarding claim 17, Stegner teaches at least one aperture 85 in the first material layer (Fig. 1) that extends completely through the first material layer (Fig. 6) and is covered by the second material layer (Fig. 8).
Regarding claim 18, Stegner teaches a method for forming a food material tray, the method comprising the steps of: providing a blank including a first material layer (Fig. 1) having a central section 11 and a number of foldable sections engaged with the central section; applying a recyclable second material layer over the first material layer (Fig. 2; col 3 line 74-col 4 line 2); and folding the foldable sections relative to the central sections and to one another to form a food material tray including leak-proof corners (Figs. 3-9).
Regarding claim 19, Stegner teaches the foldable sections include opposed side walls 12-13 having locking flaps 20-23 at each end (Fig. 1) and opposed end walls 16-17 including slots 72-75 engageable with the locking flaps (Fig. 6), and wherein the second material layer extends at least partially across a gap formed between the locking flaps and the adjacent end walls (the four corner areas 96; Fig. 2), and wherein the step of folding the foldable sections comprises engaging the flaps within the slots to fold the second material layer therewith (Figs. 3-6) and form the leak-proof corners (Fig. 7).
Regarding claim 20, Stegner teaches the step of applying the second material layer over the first material layer comprises adhering the second material layer to the first material layer (col 3 line 74-col 4 line 2)).

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wischusen (US 5,100,016).
Regarding claim 1, Wischusen teaches food-containing tray comprising: a first material layer (Fig. 6) including a central section 12 and a number of foldable sections connected to the central section; and a second material layer applied over the first material layer to enable the second material layer to form leak-proof corners when the foldable sections are folded relative to the central section (col 5 line 66-col 6 line 8).
Regarding claim 2, Wischusen teaches adjacent foldable sections are engageable with one another (Fig. 1).
Regarding claim 3, Wischusen teaches a first foldable section (extending from fold line 22; Fig. 6) includes at least one locking flap 60 thereon the at least one locking flap engageable with at least one second foldable section (extending from fold line 20).
Regarding claim 4, Wischusen teaches the at least one locking flap defines a gap 64 between the at least one locking flap and the central section, and wherein the second material layer covers at least part of the gap and the at least one locking flap (any coating over a blank would cover “at least part” of a locking slot on the blank by coating the extreme edges of said gap).
Regarding claim 5, Wischusen teaches the second foldable section includes at least one slot 50 that is engageable with the at least one locking tab 70 (col 4 lines 27-29).
Regarding claim 6, Wischusen teaches the at least one second foldable section provides a stacking tab (having slot 64; Figs. 1 and 6) over and spaced from the central section in the folded configuration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stegner (US 2,837,261) as applied to claim 8 above, and further in view of Buttery (US 2,617,579).  Stegner does not teach the second material layer is formed of a plastic film.  Buttery teaches an analogous container with a liner sheet and teaches it is known to use plastic based liners (col 2 lines 1-3).  It would have been obvious to one having ordinary skill in the art to use a plastic liner, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPO 416.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stegner (US 2,837,261) as applied to claim 11 above.  Stegner does not teach any specific adhesive.  It would have been obvious to one having ordinary skill in the art to use a thermally degradable adhesive, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPO 416.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stegner (US 2,837,261) as applied to claim 11 above, and further in view of Dunbar (US 2012/0228365 A1).  Stegner does not teach use of a colored adhesive, though the examiner notes that any adhesive that isn’t completely clear inherently has some color to it.  Dunbar teaches an envelope and teaches coloring a visible adhesive zone with colors and indicia for promotional purposes (0028-0030).  It would have been obvious to one of ordinary skill in the art to modify the structure of Stegner to create decorative adhesive zones as taught by Dunbar with the motivation of promoting a brand.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kaltman (US 7,870,995) as applied to claim 1 above, and further in view of Fitzgerald (US 3,520,441).  Kaltman teaches the container has tapered walls to hold frustoconical tapered items (col 5 lines 20-30) but does not teach any specific angle.  Fitzgerald teaches about frustoconical containers and teaches that these commonly include an angle that is seven degrees (col 1 lines 34-44).  It would have been obvious to form the structure of Kaltman using a 7 degree taper with the .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Stegner (US 2,837,261) as applied to claim 1 above, and further in view of Walling (US 2018/0118405 A1).  Stegner teaches the foldable sections are separated from the central section by fold lines, but does not teach perforations.  Walling teaches a container and teaches it is known to form fold lines using perforation lines to facilitate folding (0103).  It would have been obvious to one of ordinary skill in the art to form the structure of Stegner using perforation lines as fold lines for that purpose.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Palmer (US 2,239,398), Ringler (US 2,568,170), Hamblin (US 2007/0080200 A1), and Stegner (US 2,785,845) teach containers formed from a blank having an inner lining layer relevant to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459.  The examiner can normally be reached on Monday-Friday; hours vary approximately 0800-1900.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP D SCHMIDT/Examiner, Art Unit 3734       

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734